                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                    :

         v.                                  :        CRIMINAL NO. 3:18-379

 VINCENT JOHN INGINO                         :          (JUDGE MANNION)

                      Defendant              :

                                         ORDER
        In accordance with the court’s memorandum issued this same day, IT
IS HEREBY ORDERED THAT:
            (1) The government’s motion in limine regarding intent
                  to use Rule 404(b)-type evidence, (Doc. 55), is
                  GRANTED IN PART and DENIED IN PART. The
                  motion is granted to the extent the government will
                  be permitted to introduce evidence of Ingino’s past
                  drug dealing activity. The motion is denied to the to
                  the extent that the government will not be permitted
                  to introduce evidence of any drug dealing activity that
                  occurred after the deaths of Patrick Pasquariello and
                  Ryan Donahue.
                                                 s/ Malachy E. Mannion
                                                 MALACHY E. MANNION
                                                 United States District Judge
DATE: January 31, 2020
18-379-03-ORDER
